DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Amendment filed on November 25, 2020, has been received and entered.  The substitute specification filed on November 25, 2020 has been received and entered.





Claim Disposition

3.	Claims 1-19 have been cancelled. Claims 20-34 are pending and are under examination.


Claim Objections

4.	Claim 32 is objected to for the following formalities:
Claim 32 is objected to because the organism names are not spelled out.
Appropriate correction is required.




Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

5.	Claims 20-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a genetically modified bacterium capable of producing nicotinic acid riboside (NaR), wherein the bacterium comprises at least one modification selected from (a)- (i)” (see claims 20 and 33 for example).
The claimed invention encompasses several genes and expression products in the independent claims, however is devoid of a structure. No structure-function correlation is made for an ordinary skilled worker to glimpse the chemical structure and determine which specific genes encode the claimed enzymes. The art recognizes that several different DNAs can encode the same protein. In addition, claims 21 -26 is directed to specific structures and “variants thereof” which encompasses a large variable genus beyond what is recited in claim 20 and not commensurate in scope with the disclosure in the specification.
The claimed invention is not adequately described because no correlation is made between a specific structure and the options in the Markush grouping.


The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of structures.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus maybe satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.


Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 20-27 and 31 -34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/096553 (cited on IDS) or alternatively US PG PUB 2015/0037850 (cited on IDS) in view of WO02/38772 (cited on IDS) and Teramoto et al. (cited on IDS) and further in view of Masignani et al. (US Patent No. 8758764, 2014), Chang et al. (US Patent NO. 10,344,287, 2014) and Matsuno et al. (US Patent No. 7,326,546, 2008).
Independent claim 20 is to a genetically modified bacterium capable of producing nicotinic acid riboside (NaR), wherein the bacterium comprises at least one modification selected from the group of (a)-(i) in claim 20, wherein b) refers to three genes of which at least one gene is added or of which of at least one gene transcription is increased, 
The WO2012/096553 document and US PG PUB2015/0037850, disclose a genetically modified Escherichia coli bacterium with the nadA and nadB genes overexpressed (see Examples 1,2, Table 2 of WO2012/096553 document or Examples 1-3 of US PGPUB document). Although the WO2012/096553 document and US PG PUB 2015/0037850 document do not expressly teach items (d)- (i) in claim 20, WO02/38772 teach a genetically modified Corynebacterium glutamicum bacterium with the nadC gene overexpressed (Examples 3-5), rendering obvious claim 20 (b).
Moreover, Teramoto et al. discloses a genetically modified C. glutamicum bacterium with the ndnR gene disrupted resulting in increased expression of the nadA, nadB and nadC genes (abstract, page 5492 left-hand column line 7-page 5493 left-hand column line 16). Thus, Teramoto et al. renders obvious claim 20 (a)-(b).
In addition, although the WO2012/096553 document and US PG PUB 2015/0037850 document do not expressly teach the structures in claims 21-27, these structures and variants thereof are known in the art. Masignani et al. teach a structure that is 99.7% identical to SEQ ID NO: 1; Chang et al. teach structures that are 100% identical to the sequences set forth in SEQ ID NOs: 28, 23, 4, and 26 and Matsuno et al. teach a structure that is 100% identical to SEQ ID NOs: 8 and 12 (see abstract, claims and entire documents).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because capability of producing nicotinic acid riboside, and increased 
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was,
independently, known in the prior art.” KSR, 127 S. Ct. at 1741. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.


8.	Claims 20 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/096553 (cited on IDS) or alternatively US PG PUB 2015/0037850 (cited on IDS) in view of WO02/38772 (cited on IDS) and Teramoto et al. (cited on IDS) and further in view of Brenton et al. (US Patent NO. 6,562,958, 2003), Puzio et al. .
Independent claim 20 is to a genetically modified bacterium capable of producing nicotinic acid riboside (NaR), wherein the bacterium comprises at least one modification selected from the group of (a)-(i) in claim 20, wherein b) refers to three genes of which at least one gene is added or of which of at least one gene transcription is increased, wherein the bacterium with said at least one modification produces an increased amount of nicotinic acid riboside than the bacterium without any of
said modification.
The WO2012/096553 document and US PG PUB2015/0037850, disclose a genetically modified Escherichia coli bacterium with the nadA and nadB genes overexpressed (see Examples 1,2, Table 2 of WO2012/096553 document or Examples 1-3 of US PGPUB document). Although the WO2012/096553 document and US PG PUB 2015/0037850 document do not expressly teach items (d)- (i) in claim 20, WO02/38772 teach a genetically modified Corynebacterium glutamicum bacterium with the nadC gene overexpressed (Examples 3-5), rendering obvious claim 20 (b). Moreover, Teramoto et al. discloses a genetically modified C. glutamicum bacterium with the ndnR gene disrupted resulting in increased expression of the nadA, nadB and nadC genes (abstract, page 5492 left-hand column line 7-page 5493 left-hand column line 16). Thus, Teramoto et al. renders obvious claim 20 ( a)-(b).
In addition, although the WO2012/096553 document and US PG PUB 2015/0037850 document do not expressly teach the structures in claims 21 -27, these structures and variants thereof are known in the art. Breton et al. teach a structure 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because capability of producing nicotinic acid riboside, and increased production of nicotinic acid riboside due to genetic modification are implicit features of said microorganisms disclosed in all the above references (WO2012/096553 or alternatively US PG PUB 2015/0037850, WO02/38772 and Teramoto et al., thus general knowledge in the art. One of ordinary skill in the art would be able to combine the teaching of the references because the structures are additional properties of the proteins that can be readily accessed.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.

Response to Arguments
9.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot.
Applicant traverses the rejection stating that, “claims 20-34 are rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. Applicant respectfully traverses and requests that this rejection be reconsidered and withdrawn”. Applicant does not point out in any arguments why the rejection is traversed. The amendments made to the claims did not obviate this ground of rejection because claim 20 is described with function but not structure and the claims are remain broadly directed to any variant thereof. Since applicant did not expressly point out any deficiencies with the rejections and the amendments did not address the issues raised in the rejection, the rejection remains and is final.
Applicant traverses the art rejection of record by stating that, “claims 20-27 and 31-34 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over WO2012/096553 or alternatively U.S. Pat. Appl. Pub. No. 2015/0037850 in view of WO02/38772 and Teramoto et al. and further in view of U.S. Patent No. 8,758,764 (Masignani), U.S. Patent No. 10,344,287 (Chang) and U.S. Patent No. 7,326,546 (Matsuno). Applicant respectfully traverses and requests that this rejection be reconsidered and withdrawn.
Claims 20 and 28-30 are rejected under 35 U.S.C. §103 as being unpatentable over WO2012/096553 or alternatively U.S. Pat. Appl. Pub. No. 2015/0037850 in view of WO02/38772 and Teramoto et al. and further in view of U.S. Patent No. 6,562,958 .
However, note that no arguments are presented to support the traversal of either one of the art rejections. In fact only the first art rejection has a statement of being ‘traversed’. The amendments made addressed the issues raised under objections and 112, second paragraph rejections, however does not obviate the 112, first paragraph or the two art rejections under 103. Since applicant did not expressly point out any deficiencies with the art rejections and the amendments did not address the issues raised in the art rejections, the art rejections remain and are final.



Conclusion

10. 	No claims are presently allowable.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOPE ROBINSON whose telephone number is
(571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00
a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax
phone number for the organization where this application or proceeding is assigned is
571-273-8300. Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you

Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652